                                                                       Case 2:15-cv-01021-RFB-DJA Document 98 Filed 06/05/20 Page 1 of 2




                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    NICHOLAS E. BELAY, ESQ.
                                                                 Nevada Bar No. 15175
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: nicholas.belay@akerman.com
                                                            7    Attorneys for Bank of America, N.A.
                                                            8                                      UNITED STATES DISTRICT COURT
                                                            9                                           DISTRICT OF NEVADA
                                                            10    BANK OF AMERICA, N.A.,                               Case No.: 2:15-cv-01021-RFB-DJA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                      Plaintiff,
                                                                                                                       STIPULATION AND ORDER TO
                      LAS VEGAS, NEVADA 89134




                                                            12                                                         CONTINUE STAY OF LITIGATION
                                                                  v.
AKERMAN LLP




                                                            13
                                                                  SFR INVESTMENTS POOL 1, LLC;
                                                            14    SOUTHERN HIGHLANDS COMMUNITY
                                                            15    ASSOCIATION; DOE INDIVIDUALS I-X,
                                                                  inclusive; and ROE CORPORATIONS I-X,
                                                            16    inclusive;

                                                            17                     Defendants.
                                                                  SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                            18
                                                                  limited liability company,
                                                            19
                                                                                      Counter/Cross Claimant,
                                                            20
                                                                  v.
                                                            21
                                                                  BANK OF AMERICA, N.A., a national
                                                            22
                                                                  association; KB    HOME   MORTGAGE
                                                            23    COMPANY, a foreign corporation; RYAN
                                                                  MURPHY, an individual,
                                                            24
                                                                                      Counter/Cross Defendants.
                                                            25

                                                            26                Bank of America, N.A. (BANA), and SFR Investments Pool 1, LLC by and through their
                                                            27   counsel of record, have reached a settlement in principle, and the settlement agreement has been
                                                            28   executed by the parties. Based thereon, the Parties stipulate to vacate the current dispositive motion

                                                                 52929565;1
                                                                     Case 2:15-cv-01021-RFB-DJA Document 98 Filed 06/05/20 Page 2 of 2




                                                             1   deadline set for June 8, 2020, and reinstate the stay of litigation for ninety (90) days to allow for the

                                                             2   parties to perform a condition precedent to the settlement and finalize the settlement. The parties

                                                             3   further request the court set a status report deadline regarding the settlement for ninety (90) from the

                                                             4   entry of this Stipulation and Order. The additional time will also allow BANA and Southern Highlands

                                                             5   Community Association to continue exploring the potential for settlement. This request to stay is being

                                                             6   made in the interest of preserving judicial resources.

                                                             7   Respectfully submitted, this 4th day of June, 2020.

                                                             8      AKERMAN LLP                                         KIM GILBERT EBRON
                                                             9
                                                                    /s/ Nicholas E. Belay, Esq.                         /s/ Chantel M. Schimming, Esq.
                                                            10      DARREN T. BRENNER, ESQ.                             DIANA S. EBRON, ESQ.
                                                                    Nevada Bar No. 8386                                 Nevada Bar No. 10580
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11      NICHOLAS E. BELAY, ESQ.                             JACQUELINE A. GILBERT, ESQ.
                                                                    Nevada Bar No. 15175                                Nevada Bar No. 10593
                      LAS VEGAS, NEVADA 89134




                                                            12      1635 Village Center Circle, Suite 200               CHANTEL M. SCHIMMING, ESQ.
AKERMAN LLP




                                                                    Las Vegas, NV 89134                                 Nevada Bar No. 8886
                                                            13                                                          7625 Dean Martin Drive, Suite 110
                                                                    Attorneys for Bank of America, N.A.                 Las Vegas, NV 89139
                                                            14
                                                                                                                        Attorneys for SFR Investments Pool 1, LLC
                                                            15      LIPSON NEILSON P.C.
                                                            16
                                                                    /s/ Amanda A. Ebert, Esq.________________
                                                            17       KALEB D. ANDERSON, ESQ.
                                                                    Nevada Bar No. 7582
                                                            18      AMANDA A. EBERT, ESQ.
                                                                    Nevada Bar No. 12731
                                                            19      9900 Covington Cross Dr., Ste. 120
                                                                    Las Vegas, Nevada 89144
                                                            20

                                                            21      Attorneys for Southern Highlands Community
                                                                    Association
                                                            22
                                                                                                                  ORDER
                                                            23
                                                                              Based on the foregoing stipulation, IT IS HEREBY ORDERED that the June 8, 2020,
                                                            24
                                                                 dispositive motions deadline is vacated, and the litigation is stayed for an additional 90 days. The
                                                            25
                                                                 parties are to file a status report within 90 days of the issuance of this order.
                                                            26

                                                            27                           5th day of June, 2020.
                                                                              DATED this ___                          ________________________________
                                                                                                                      RICHARD F. BOULWARE,   ____II
                                                            28                                                        UNITED
                                                                                                                     UNITED   STATES
                                                                                                                            STATES     DISTRICT
                                                                                                                                   DISTRICT JUDGEJUDGE
                                                                                                                    2
                                                                 52929565;1                                             DATED this
